Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Amendment dated September 29, 2021 has been carefully considered, but is non-persuasive. The specification has been amended to correct the informalities therein. Claim 7 has been amended to correct the informality therein. The claims have been amended or canceled to overcome the rejections under 35 U.S.C. 112(b) as set forth in the Non-Final Rejection mailed on January 28, 2021. Correction of these matters is noted with appreciation.

Applicant’s arguments that amended independent claims 1 and 11 define over Yoshida 2008/0304964 and Spruce 2013/0129508 (see Applicant’s Remarks, page 9, the last paragraph, page 10, the first paragraph, and page 10, the second full paragraph, and the last paragraph bridging onto page 11) have been carefully considered and are persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5-7, 11-12, and 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Amended claims 1 and 11 recite “the predetermined number of degrees being greater than 0 degrees and less than or equal to ten (10) degrees”. This narrowed range is not supported in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Pursuant to MPEP 2163.05(III), “With respect to changing numerical range limitations, the analysis must take into account which ranges one skilled in the art would consider inherently supported by the discussion in the original disclosure”. Additionally, In re Wertheim, 541 F.2d.257, 191 USPQ 90 (CCPA 1976) stands for the proposition that claimed ranges can be narrowed based on both the originally disclosed range and specific examples provided in the original specification.  

Turning to the specification, it is noted that the only presentation of a preferred value or range of the predetermined number of degrees is at paragraph [0042] which states that the predetermined number of degrees may be less than about 10 degrees, such as less than about 5 degrees. Here, Applicant’s original disclosure fails to provide specific support for the narrower 

Therein, the originally filed disclosure does not show that Appellant was in possession of the now claimed narrowed range of the predetermined number of degrees being greater than 0 degrees and less than or equal to ten (10) degrees as the disclosed exemplary value is less than about 5 degrees.

Amended claims 1 and 11 recite “maintaining the pitch angle at the offset from the feather position by the predetermined number of degrees for as long as the incoming wind direction is changing at a predetermined attack angle.” These limitations are not  supported in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-7, 11-12, and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the last two lines, and claim 11, the last line, “a predetermined attack angle” is a double recitation of the previously claimed predetermined attack angle, causing ambiguity.

Allowable Subject Matter
Although claims 1 and 11 are not rejected based upon prior art, any indication of allowable subject matter is reserved until the rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) are overcome.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Verdier whose telephone number is (571)272-4824. The examiner can normally be reached Monday-Friday 7:00-3:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowksi can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 




/Christopher Verdier/Primary Examiner, Art Unit 3745